DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: determining the color difference between two image regions of the same object in two images that are captured under different illumination conditions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit designations as follows:

Unit
Claims
obtaining unit
1, 6
generating unit
1, 3, 7
first deriving unit
1, 2, 4
second deriving unit
8
segmenting unit
7,8
control unit
12-16


Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al. (U.S. Patent Application Publication 2021/0004995 A1, hereafter ‘995).

Regarding claim 1, Burg teaches an apparatus (‘995; title; ¶ 0007; apparatuses, systems and methods utilized by computer-based processors to provide solutions to color-related applications; fig. 6; ¶ 0029; a perspective view of an exemplary head-mounted display device 600 is shown) comprising: a first obtaining unit (‘995; fig. 6, element 626, camera; ¶ 0030) configured to obtain a first image (‘995; ¶ 0031; camera 626 can be used to take picture or record a video) and a second image (‘995; ¶ 0031; camera 626 can be used to take another picture or record a video) by capturing images of a target object (‘995; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario) under different capturing conditions (‘995; ¶ 0081-0082; A comparison of types of lighting sources may be made to determine if two color images were captured with the same or different lighting conditions); a second obtaining unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform obtaining unit functions) configured to obtain area information on the first image and the second image (‘995; fig. 4B, element 411; ¶ 0061-0063; selection zone operation performed for a first target area selected by the user and for a second target area selected by the user), the area information being set in an area corresponding to the object (‘995; ¶ 0060; user opens a set selection mode; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario) and specifying a reference area serving as a reference for comparison (‘995; ¶ 0060; Similar to selecting a first color sample area and a second color sample area described previously with reference to FIGS. 1A-1C and 2A-2B, the user can select two or more colors samples (areas) one at a time to form a set of selected color sample areas; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario) and a comparison target area (‘995; ¶ 0060; Similar to selecting a first color sample area and a second color sample area described previously with reference to FIGS. 1A-1C and 2A-2B, the user can select two or more colors samples (areas) one at a time to form a set of selected color sample areas; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario) serving as a target for the comparison (‘995; figs. 4A and 4B; ¶ 0061-0063; presents a method for defining each area corresponding to target object area and defining a reference area for color comparison to the target area); a generating unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform generating unit functions) configured to generate a color conversion parameter for color conversion of a color value of the reference area in the second image based on a color value of the reference area in the first image (‘995; ¶ 0086; determine an inverse transform matrix 774 linking a color value of the reference area in the second image based on a color value of the reference area in the first image); and a first deriving unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform deriving unit functions) configured to derive a color difference between the reference area and the comparison target area in the second image based on the color conversion parameter (‘995; ¶ 0007; ¶ 0055-0056; The results of the difference in RGB values can be displayed in the comparison results window. In the color comparison results window shown in FIG. 3, the RGB difference values 336 between the first RGB values of the first targeted color 120 and second RGB color values of the second targeted color 225 are displayed under an RGB difference legend 337; ¶ 0052-0053; a summary - Amongst several comparisons that can be made between colors by the processor, a comparison between first RGB values of the first targeted color 120 and second RGB color values of the second targeted color 225 can be performed. The processor first analyzes the color in each of the selected/captured first targeted color 120 and second targeted color 225. The processor 650 determines color values for red (R), green (G), and blue (B) that can be additively combined together to make up each color of the first targeted color 120 and the second targeted color 225. In accordance with some embodiments, when a color is viewed by a user it analyzed by a processor and identified with the name of the color (color name) being displayed in the user interface window for viewing by the user. In response to the RGB color values determined from the targeted colors, the processor associates a color name with each. For example, the processor may associate the color name of orange to the first targeted color. In response to the RGB color values determined from the targeted colors, the processor then compares the RGB color values for the first targeted color 120 against the RGB color values of the second targeted color 225. The processor can then display the results of the comparison in a results user interface window on the display device 110 to the user).
Burg discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine elements of the two or more embodiments for providing the benefit of enjoying the advantages of all the embodiments disclosed by Burg to be combined into a single arrangement sequenced to satisfy the order required for teaching claim 1.

Regarding claim 2, Burg teaches the apparatus according to claim 1 and further teaches wherein the first deriving unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform deriving unit functions) carries out the color conversion of the color value of the reference area and a color value of the comparison target area in the second image by using the color conversion parameter (‘995; 0047-0050; coordinate values in other color spaces may also be used with the embodiments; such as CMYK, YCBCR, Y’CbCr, L*a*b* coordinates in the International Commission on Illumination (CIE) CIE76 color space, L*a*b* coordinates in the International Commission on Illumination (CIE) CIE94 color space; and three color cones of a long, medium, and short (LMS) wavelength responsivity color space), and derives the color difference based on a color value of the reference area and a color value of the comparison target area after the color conversion (‘995; ¶ 0007; ¶ 0055-0056; derives the color difference based on a color value of the reference area and a color value of the comparison target area after the color conversion as taught at the beginning of this claim).

Regarding claim 3, Burg teaches the apparatus according to claim 1 and further teaches wherein the generating unit generates the color conversion parameter for carrying out the color conversion such that the color value of the reference area in the second image coincides with the color value of the reference area in the first image (‘995; ¶ 0086; determine an inverse transform matrix 774 linking a color value of the reference area in the second image based on a color value of the reference area in the first image).

Regarding claim 4, Burg teaches the apparatus according to claim 1 and further teaches wherein the first deriving unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform deriving unit functions) derives a color difference between the reference area and the comparison target area in the first image (‘995; figs. 4A and 4B; ¶ 0061-0063).

Regarding claim 5, Burg teaches the apparatus according to claim 1, wherein the reference area in the second image paired with the first image is set to the reference area in the first image, the comparison target area in the second image paired with the first image is set to the comparison target area in the first image, the paired reference areas in the first image and the second image include areas that capture an identical region of the object (‘995; ¶ 0060; in a user set selection mode, the user opens a set selection mode similar to selecting a first color sample area and a second color sample area described previously with reference to FIGS. 1A-1C and 2A-2B, the user can select two or more colors samples (areas) one at a time to form a set of selected color sample areas from any number of images; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario), and the paired comparison target areas in the first image and the second image include areas that capture an identical region of the object (‘995; figs. 4A and 4B; ¶ 0061-0063; defining areas corresponding to target object areas, defining a reference area for color comparison to the target areas in the images under user control desiring to select the same areas in the two captured images; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario).

Regarding claim 6, Burg teaches the apparatus according to claim 1 and further teaches wherein the second obtaining unit obtains a plurality of pieces of area pair information each including the area information to specify the paired reference areas in the first image and the second image (‘995; figs. 4A and 4B; ¶ 0061-0063).

Regarding claim 7, Burg teaches the apparatus according to claim 6 and further teaches wherein the generating unit includes a segmenting unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform segmenting unit functions) configured to segment the plurality of pieces of area pair information in the first image and the second image into area groups each including a predetermined number of pieces of the area pair information (‘995; figs. 4A and 4B), and the segmenting unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform segmenting unit functions) segments the plurality of pieces of area pair information regarding the reference areas in the first image and the second image to be specified in the predetermined number of pieces of area pair information included in each of the area groups such that mapping that uses the color conversion parameter from the color value of the reference area in the second image into the color value of the reference area in the first image becomes bijective mapping (‘995; figs. 4A and 4B; ¶ 0061-0063).

Regarding claim 10, Burg teaches the apparatus according to claim 1 and further teaches wherein the color difference is a distance on a three-dimensional color space (‘995; figs. 5A and 5B; ¶ 0072-0078; difference in color of the least distance from the reference calculated in the RGB three-dimensional color space).

Regarding claim 11, Burg teaches the apparatus according to claim 10 and further teaches wherein the three-dimensional color space is a three-dimensional color space defined by a brightness axis and a chromaticity plane, and the color difference is a distance on the chromaticity plane (‘995; 0047-0050; coordinate values in other color spaces may also be used with the embodiments; such as YCBCR, Y’CbCr, L*a*b* coordinates in the International Commission on Illumination (CIE) CIE76 color space, L*a*b* coordinates in the International Commission on Illumination (CIE) CIE94 color space; and three color cones of a long, medium, and short (LMS) wavelength responsivity color space; where these example color spaces are three-dimensional color spaces defined by a brightness axis and a chromaticity plane and a/the color difference is a distance on a respective chromaticity plane, often using only the angular difference between coordinate values in the respective chromaticity plane).

Regarding claim 12, Burg teaches the apparatus according to claim 1 and further teaches the apparatus as further comprising a control unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform control unit functions) configured to cause a display device to display the color difference (‘995; ¶ 0007; ¶ 0055-0056; The results of the difference in RGB values can be displayed in the comparison results window. In the color comparison results window shown in FIG. 3, the RGB difference values 336 between the first RGB values of the first targeted color 120 and second RGB color values of the second targeted color 225 are displayed under an RGB difference legend 337).

Regarding claim 13, Burg teaches the apparatus according to claim 12, wherein the control unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform control unit functions) configured to cause a display device to display the color difference (‘995; ¶ 0007; ¶ 0055-0056; The results of the difference in RGB values can be displayed in the comparison results window. In the color comparison results window shown in FIG. 3, the RGB difference values 336 between the first RGB values of the first targeted color 120 and second RGB color values of the second targeted color 225 are displayed under an RGB difference legend 337) causes the display device to display a difference of a color difference between the reference area and the comparison target area in the first image from a color difference between the reference area and the comparison target area in the second image (‘995; ¶ 0007; ¶ 0055-0056; The results of the difference in RGB values can be displayed in the comparison results window. In the color comparison results window shown in FIG. 3, the RGB difference values 336 between the first RGB values of the first targeted color 120 and second RGB color values of the second targeted color 225 are displayed under an RGB difference legend 337).

Regarding claim 14 Burg teaches the apparatus according to claim 12 and further teaches wherein the control unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform control unit functions) causes the display device to display the color values of the reference area and the comparison target area in the first image as well as the reference area and the comparison target area in the second image in a comparable fashion (‘995; ¶ 0007; ¶ 0055-0056; The results of the difference in RGB values can be displayed in the comparison results window. In the color comparison results window shown in FIG. 3, the RGB difference values 336 between the first RGB values of the first targeted color 120 and second RGB color values of the second targeted color 225 are displayed under an RGB difference legend 337).

Regarding claim 16, Burg teaches the apparatus according to claim 12 and further teaches wherein the control unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform control unit functions) causes the display device to display a user interface for accepting input of the area information by a user (‘995; fig. 4B, element 411; ¶ 0061-0063; selection zone operation performed for a first target area selected by the user and for a second target area selected by the user).

Regarding claim 18, Burg teaches a non-transitory computer readable storage medium storing a program (‘995; ¶ 0132) to cause a computer to execute a method (‘995; ¶ 0132; stored processor instructions cause a computer to execute a method) comprising: obtaining a first image (‘995; ¶ 0031; camera 626 can be used to take picture or record a video) and a second image (‘995; ¶ 0031; camera 626 can be used to take another picture or record a video) obtained by capturing images of a target object (‘995; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario) under different capturing conditions (‘995; ¶ 0081-0082; A comparison of types of lighting sources may be made to determine if two color images were captured with the same or different lighting conditions); obtaining area information on the first image and the second image (‘995; fig. 4B, element 411; ¶ 0061-0063; selection zone operation performed for a first target area selected by the user and for a second target area selected by the user), the area information being set in an area corresponding to the object (‘995; ¶ 0060; user opens a set selection mode; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario)) and specifying a reference area serving as a reference for comparison (‘995; ¶ 0060; Similar to selecting a first color sample area and a second color sample area described previously with reference to FIGS. 1A-1C and 2A-2B, the user can select two or more colors samples (areas) one at a time to form a set of selected color sample areas) and a comparison target area (‘995; ¶ 0060; Similar to selecting a first color sample area and a second color sample area described previously with reference to FIGS. 1A-1C and 2A-2B, the user can select two or more colors samples (areas) one at a time to form a set of selected color sample areas) serving as a target for the comparison (‘995; figs. 4A and 4B; ¶ 0061-0063; presents a method for defining each area corresponding to target object area and defining a reference area for color comparison to the target area; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario); generating a color conversion parameter for color conversion of a color value of the reference area in the second image based on a color value of the reference area in the first image (‘995; ¶ 0086; determine an inverse transform matrix 774 linking a color value of the reference area in the second image based on a color value of the reference area in the first image); and deriving a color difference between the reference area and the comparison target area in the second image based on the color conversion parameter (‘995; ¶ 0007; ¶ 0055-0056; The results of the difference in RGB values can be displayed in the comparison results window. In the color comparison results window shown in FIG. 3, the RGB difference values 336 between the first RGB values of the first targeted color 120 and second RGB color values of the second targeted color 225 are displayed under an RGB difference legend 337; ¶ 0052-0053; a summary - Amongst several comparisons that can be made between colors by the processor, a comparison between first RGB values of the first targeted color 120 and second RGB color values of the second targeted color 225 can be performed. The processor first analyzes the color in each of the selected/captured first targeted color 120 and second targeted color 225. The processor 650 determines color values for red (R), green (G), and blue (B) that can be additively combined together to make up each color of the first targeted color 120 and the second targeted color 225. In accordance with some embodiments, when a color is viewed by a user it analyzed by a processor and identified with the name of the color (color name) being displayed in the user interface window for viewing by the user. In response to the RGB color values determined from the targeted colors, the processor associates a color name with each. For example, the processor may associate the color name of orange to the first targeted color. In response to the RGB color values determined from the targeted colors, the processor then compares the RGB color values for the first targeted color 120 against the RGB color values of the second targeted color 225. The processor can then display the results of the comparison in a results user interface window on the display device 110 to the user).
Burg discloses the above elements of claim 18 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine elements of the two or more embodiments for providing the benefit of enjoying the advantages of all the embodiments disclosed by Burg to be combined into a single arrangement sequenced to satisfy the order required for teaching claim 18.

Regarding claim 19, Burg teaches a method (‘995; title; ¶ 0007; methods utilized by computer based processors to provide solution to color-related applications) comprising: obtaining a first image (‘995; ¶ 0031; camera 626 can be used to take picture or record a video) and a second image (‘995; ¶ 0031; camera 626 can be used to take another picture or record a video) obtained by capturing images of a target object (‘995; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario) under different capturing conditions (‘995; ¶ 0081-0082; A comparison of types of lighting sources may be made to determine if two color images were captured with the same or different lighting conditions); obtaining area information on the first image and the second image (‘995; fig. 4B, element 411; ¶ 0061-0063; selection zone operation performed for a first target area selected by the user and for a second target area selected by the user), the area information being set in an area corresponding to the object (‘995; ¶ 0060; user opens a set selection mode; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario)) and specifying a reference area serving as a reference for comparison (‘995; ¶ 0060; Similar to selecting a first color sample area and a second color sample area described previously with reference to FIGS. 1A-1C and 2A-2B, the user can select two or more colors samples (areas) one at a time to form a set of selected color sample areas) and a comparison target area (‘995; ¶ 0060; Similar to selecting a first color sample area and a second color sample area described previously with reference to FIGS. 1A-1C and 2A-2B, the user can select two or more colors samples (areas) one at a time to form a set of selected color sample areas) serving as a target for the comparison (‘995; figs. 4A and 4B; ¶ 0061-0063; presents a method for defining each area corresponding to target object area and defining a reference area for color comparison to the target area; ¶ 0092; face of subject; pick a rectangular area of the right cheek for the first area or region and a corresponding rectangular area of the left cheek for the second area or region compare or match skin tone color of makeup for an example scenario); generating a color conversion parameter for color conversion of a color value of the reference area in the second image based on a color value of the reference area in the first image (‘995; ¶ 0086; determine an inverse transform matrix 774 linking a color value of the reference area in the second image based on a color value of the reference area in the first image); and deriving a color difference between the reference area and the comparison target area in the second image based on the color conversion parameter (‘995; ¶ 0007; ¶ 0055-0056; The results of the difference in RGB values can be displayed in the comparison results window. In the color comparison results window shown in FIG. 3, the RGB difference values 336 between the first RGB values of the first targeted color 120 and second RGB color values of the second targeted color 225 are displayed under an RGB difference legend 337; ¶ 0052-0053; a summary - Amongst several comparisons that can be made between colors by the processor, a comparison between first RGB values of the first targeted color 120 and second RGB color values of the second targeted color 225 can be performed. The processor first analyzes the color in each of the selected/captured first targeted color 120 and second targeted color 225. The processor 650 determines color values for red (R), green (G), and blue (B) that can be additively combined together to make up each color of the first targeted color 120 and the second targeted color 225. In accordance with some embodiments, when a color is viewed by a user it analyzed by a processor and identified with the name of the color (color name) being displayed in the user interface window for viewing by the user. In response to the RGB color values determined from the targeted colors, the processor associates a color name with each. For example, the processor may associate the color name of orange to the first targeted color. In response to the RGB color values determined from the targeted colors, the processor then compares the RGB color values for the first targeted color 120 against the RGB color values of the second targeted color 225. The processor can then display the results of the comparison in a results user interface window on the display device 110 to the user).

Burg discloses the above elements of claim 19 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine elements of the two or more embodiments for providing the benefit of enjoying the advantages of all the embodiments disclosed by Burg to be combined into a single arrangement sequenced to satisfy the order required for teaching claim 19.

Claims 8, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al. (U.S. Patent Application Publication 2021/0004995 A1, hereafter ‘995) as applied to claims 1-7, 10-14, 16, 18 and 19 above, and in view of Goma et al. (U. S. Patent Application Publication 2007/0165945 A1, hereafter ‘945).

Regarding claim 8, Burg teaches the apparatus according to claim 7 and further teaches wherein the segmenting unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform segmenting unit functions) includes a second deriving unit (‘995; fig. 6, element 650; ¶ 0073; processor 650 shown in FIG. 6, executes instructions to perform deriving unit functions) configured to derive a degree of identicalness of the reference areas to the first images and a degree of identicalness of the reference areas to the second images among the plurality of pieces of area pair information (‘995; figs. 5A and 5B; ¶ 0072-0078), and does not explicitly teach the segmenting unit segments the reference areas forming a plurality of pairs among the predetermined number of pieces of area pair information included in a same area group such that each of the degree of identicalness of the reference areas in the first images and the degree of identicalness of the reference areas in the second images becomes equal to or below a prescribed threshold.
Goma, working in the same field of endeavor, however, teaches, the segmenting unit segments the reference areas forming a plurality of pairs among the predetermined number of pieces of area pair information included in a same area group (‘945; ¶ 0016) such that each of the degree of identicalness of the reference areas in the first images and the degree of identicalness of the reference areas in the second images becomes equal to or below a prescribed threshold (‘945; ¶ 0027-0032; degree of identicalness (constrained range of per pixel saturation values per region filtered of rejected by a threshold condition) of the reference areas in the first images and the degree of identicalness of the reference areas in the second images becomes equal to or below a prescribed threshold) for the benefit of constraining the processing to areas that better represent the overall illumination of the selected image regions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the region segmenting determination processing responsive to region “identicalness” thresholding techniques as taught by Goma with the methods and apparatus for quantifying color interpretation as taught by Burg for the benefit of constraining the processing to areas that better represent the overall illumination of the selected image regions.

Regarding claim 9, Burg and Goma teach the apparatus according to claim 8 and further teaches wherein each degree of identicalness is a value based on a distance in a three-dimensional color space of colors (‘945; fig. 4; To further simplify the pixel discrimination process, a planar projection of the HSV polar coordinate system can be used to represent and classify the chromaticity of an image with sufficient accuracy. This planar projection is accomplished using equations 1-5 set forth below) in two reference areas subject to measurement of the degree of identicalness out of the plurality of reference areas to the first images and to the second images (‘945; ¶ 0027-0032; in two reference areas subject to measurement of the degree of identicalness out of the plurality of reference areas to the first images and to the second images).

Regarding claim 15, Burg teaches the apparatus according to claim 12 but does not teach wherein the control unit causes the display device to display a graph of the color values of the reference area and the comparison target area in the first image as well as the reference area and the comparison target area in the second image.
Goma, working in the same field of endeavor, however, teaches, wherein the control unit causes the display device to display a graph of the color values of the reference area and the comparison target area in the first image as well as the reference area and the comparison target area in the second image (‘945; ¶ 0025; Generally, the reference image used to estimate the illuminant white point will comprise a plurality of pixels. In fact, in the example of a camera equipped cellular telephone, the reference image and all other images (first image and second image) operated upon in accordance with the present invention may comprise several million pixel values. Normally, the pixels are organized into frames, and within each frame, into rows or columns of pixels. Once an image is captured, the pixels may be read out from the acquiring sensor, beginning with the first pixel of the first row or column and progressing along the rows or columns until the last pixel of the last row or column has been read out. Because the manner of reading out the pixels is known ahead of time, each pixel inherently includes information which may be used to precisely identify the exact location of the pixel within the image; ¶ 0031; the reference image may be divided into a plurality of regions and a corresponding illuminant white point estimate calculated for each of these regions; fig. 5; ¶ 0030-0031; display a graph of the color values of the reference area and the comparison target area in the first image as well as the reference area and the comparison target area in the second image) for the benefit of displaying to the user a view of the color differences expressed as numerical values in one embodiment, as a space/distance type graphic that may provide the user with a better realization of the “amount” of the color difference between the subject areas.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the color plane graphing techniques taught by Goma with the methods and apparatus for quantifying color interpretation as taught by Burg for the benefit of displaying to the user a view of the color differences expressed as numerical values in one embodiment, as a space/distance type graphic that may provide the user with a better realization of the “amount” of the color difference between the subject areas.

Regarding claim 17, Burg teaches the apparatus according to claim 1 but does not explicitly teach wherein each of the color value of the reference area and a color value of the comparison target area in the first image as well as each of the color value of the reference area and a color value of the comparison target area in the second image is an average value of color values in each of the areas.
Goma, working in the same field of endeavor, however, teaches teach wherein each of the color value of the reference area and a color value of the comparison target area in the first image as well as each of the color value of the reference area and a color value of the comparison target area in the second image is an average value of color values in each of the areas (‘945; ¶ 0030; Referring back to FIG. 3, Block 310 therefore updates an illuminant white point estimate by including the color space value of the current pixel in an average of all previous color space values contributing to that illuminant white point estimate (on a region by region basis) by virtue of having favorable comparisons with the saturation thresholds) for the benefit of helping to tame the effects of “noisy pixel data” and “small” surface irregularities.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for color value averaging in each of the areas as taught by Goma with the methods and apparatus for quantifying color interpretation as taught by Burg for the benefit of helping to tame the effects of “noisy pixel data” and “small” surface irregularities.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 5546475 A	Produce Recognition System – The present system and apparatus uses image processing to recognize objects within a scene. The system includes an illumination source for illuminating the scene. By controlling the illumination source, an image processing system can take a first digitize image of the scene with the object illuminated a higher level and a second digitized image with the object illuminated at a lower level. Using an algorithm, the object(s) image is segmented from a background image of the scene by a comparison of the two digitized images taken. A processed image (that can be used to characterize features) of the object(s) is then compared to stored reference images. The object is recognized when a match occurs. The system can recognize objects independent of size and number and can be trained to recognize objects that is was not originally programmed to recognize.

US 20140168463 A1	Image Processing Device and Imaging Apparatus – An image-processing device that adjusts white balance of an image includes a region setter that classifies the image by color temperature and sets a plurality of regions thereto; and a white balance controller that generates a white-balance-adjusted image based on color temperature of a target region of the regions from the image, wherein by targeting all of the regions set by the region setter, the white balance controller generates white-balance-adjusted images as many as the number equal to the number of the regions set by the region setter from the image.

US 20190335150 A1	Systems and Methods for Color Balancing – Aspects of the present disclosure relate to systems and methods for color balancing an image. An example device may include one or more processors and a memory. The memory may include instructions that, when executed by the one or more processors, cause the device to determine that a threshold portion of a first image is a single color, estimate a color temperature for a second image in response to determining that the threshold portion of the first image is the single color, determine, based on the color temperature, a color balance for the first image, and process the first image to generate a final image using the determined color balance.

US 7477286 B2	Rectangular Gamut Display – A system for providing an easily usable composite legality and component gamut display translates a video input signal into a plurality of component and composite format signals. A user selects from the plurality of component and composite format signals a pair of signals for input to the y-axis and x-axis of a rectangular plot. The resulting rectangular plot includes every pixel within a video frame of the video input signal and, together with prescribed limits, is displayed to provide a visual indication of composite legality and/or component gamut. See at least fig. 1 – invention suggests and teaches the color difference graph display of claim 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613